Citation Nr: 1748651	
Decision Date: 10/28/17    Archive Date: 11/03/17

DOCKET NO.  12-32 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel









INTRODUCTION

The Veteran served on active duty from January 1955 to August 1958.  Unfortunately, he died in August 2014.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 RO decision that the appellant (hereinafter "attorney") was not eligible for the payment of attorney's fees in connection with his representation of the Veteran before the VA.


FINDINGS OF FACT

1.  In May 2010, the Veteran and the attorney executed a contingent fee agreement, which specified a fee equal to 20 percent of the total of any past-due benefits awarded based upon the Veteran's pending claim.  

2.  A final September 2010 Board decision granted service connection for the Veteran's residuals of frostbite affecting both feet. 

3.  The RO implemented the Board's decision in October 2010, assigning separate 10 percent disability ratings to each foot, effective in September 2004.  

4.  The RO calculated the Veteran's total past-due benefit as amounting to $16,271, and from this amount, 20 percent for attorney fees was calculated as $3,254.20.  

5.  The fee agreement for 20 percent of past-due benefits is reasonable.




CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount of 20 percent of past-due benefits payable to the Veteran calculated in the amount of $3,254.20, have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant-attorney is seeking the payment of 20 percent of a lump sum of past-due benefits that were awarded to the Veteran in an October 2010 RO decision.  The RO withheld the 20 percent from the lump sum payment, but has not released the money, which amounts to $3,254.20, to the attorney.  

The regulations governing the payment of fees for representation by attorneys in proceedings before the VA have changed during the time period that this appeal has been ongoing.  See 73 Fed. Reg. 29875, (May 22, 2008), and 80 Fed. Reg. 81193 (December 29, 2015).  Because the notice of disagreement, which brought the underlying case to the Board, was filed in March 2006, the following provisions apply here.  

Under 38 C.F.R. § 14.636(c)(2), in cases in which the Notice of Disagreement (NOD) was filed on or before June 19, 2007, agents and attorneys may charge fees only for services provided after both of the following conditions have been met:  

 (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and 

 (ii) the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated.  (This condition will be considered to have been met with respect to all successor agents or attorneys acting in the continuous prosecution of the same matter if a predecessor was retained within the required time period.)  38 C.F.R. § 14.636(c)(2).

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).

Under VA regulations, such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  (An award of past-due benefits will not always result in a cash payment to a claimant or an appellant.  38 C.F.R. § 14.636(h)(1)(iii).

Also, under VA regulations, "past-due benefits" means a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA agency of original jurisdiction (AOJ) or the Board or the lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the AOJ, the Board, or an appellate court.  38 C.F.R. § 14.636(h)(1).

When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the AOJ following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the AOJ, and if the agent or attorney represents the claimant or appellant in that phase of the claim, the agent or attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  38 C.F.R. § 14.636(h)(1)(i). 

Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  38 C.F.R. § 14.636(e)(f). 

The essential facts of the case at hand are not in dispute.  The Veteran appealed a May 2005 RO decision that found new and material evidence had not been submitted to reopen a previously-denied claim for entitlement to service connection for frostbite affecting both feet.  In October 2008, the Board reopened the claim and then denied service connection on the merits.

The Veteran appealed that portion of the October 2008 Board decision that had denied service connection on the merits to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court endorsed a Joint Motion for Remand filed by both parties to the case, vacated the Board's denial and remanded the matter to the Board for further analysis.  

The Veteran and the attorney executed a fee agreement allowing the attorney to represent the Veteran before VA following the remand from the Court in May 2010.  The attorney presented written argument in support of the Veteran's appeal to the Board in August 2010.  In September 2010, the Board granted service connection for frostbite affecting both feet.  

The RO implemented the Board's grant in October 2010, assigning separate 10 percent disability ratings to each foot, effective in September 2004.  A bilateral factor was properly added to the disability rating as well.  The RO calculated the Veteran's total past-due benefit as amounting to $16,271.  From this amount, 20 percent of the benefit for attorney fees was calculated as $3,254.20  The RO properly withheld this amount of money from the Veteran's past-due benefits.  

However, in November 2010, the RO informed the attorney that he was not eligible for a direct payment of attorney fees, because he had been retained by the Veteran more than one year after the October 2008 Board decision.  It is this determination which is at issue here, as the attorney has perfected a timely appeal to the Board.

Upon review, the Board finds that attorney fees are payable.  The RO mistakenly focused upon the October 2008 Board decision, when it is the September 2010 Board decision which is pertinent here.  The September 2010 decision granted service connection, whereas the October 2008 decision denied service connection.  No monetary benefits were forthcoming from the October 2008 decision, while the September 2010 decision essentially ordered the RO to assign a disability rating and an effective date for the grant of service connection and from there, the award of the past-due benefits.  

As the attorney was retained prior to the September 2010 decision and represented the Veteran before the Board, resulting in the September 2010 grant, he was retained "no later than one year after the date" the Board decision was promulgated, in the terms of the regulation.  The other requirements outlined above are met as well:  the total fee payable under the attorney's contract with the Veteran does not exceed 20 percent so is deemed reasonable under the governing regulation, the fee is contingent upon a favorable outcome, the award of past-due benefits resulted in a cash payment to the Veteran, and the September 2010 Board decision is final.  

Accordingly, the appeal is granted.  The attorney's fee award of $3,254.20, should be released to the attorney.  


ORDER

The appellant-attorney is eligible for a fee of $3,254.20 based on a September 2010 grant of service connection for frostbite affecting both feet; the appeal is therefore granted.




	                        ____________________________________________
	S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


